DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 30-49 are pending and under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-49 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon the level of soluble glypican-1 in a bodily fluid sample from a patient with prostate cancer. In addition, the limitations “determining that said
patient has prostate cancer based upon the level of soluble glypican-1 in the body fluid sample”, “determining that said patient has prostate cancer based upon binding of the anti-glypican- 1 antibodies to said body fluid sample”, “wherein increased anti-glypican-
1 antibody binding of the body fluid sample over the control sample is associated with
the presence of prostate cancer”, wherein a 50% or more increase in the level of glypican-1 of said body fluid sample over the level of glypican-1 in the control sample is indicative of prostate cancer”, “wherein binding of the anti-glypican-1 antibodies to said

glypican-1 standards”, “wherein a glypican-1 content higher than about 10 ng/ml in
the body fluid sample is indicative of prostate cancer”, determining that said patient has prostate cancer based upon (i) the level of PSA measured in the body fluid sample, and (ii) binding of said anti-glypican-1 antibodies to said body fluid sample”, and “wherein the level of prostate-specific antigen (PSA) in the body fluid sample measured is compared to the level of PSA measured in a control sample; wherein increased PSA levels in the body fluid sample over the control sample is associated with the presence of prostate cancer”  are drawn to abstract ideas that are not eligible for patent protection without significantly more recited in the claims.
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:

ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  In the instant case, the “judicial exceptions” include the natural phenomenon the level of soluble glypican-1 in a bodily fluid sample from a patient with prostate cancer. In addition, the claims recite limitation would be considered to be abstract ideas and would not been given patentable weight.  
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer." 
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?   If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  The present claims do not recite additional elements that integrate the judicial exception into a practical application. The claims do not recite limitations such as treating a prostate cancer patients with 
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method steps of  “obtaining a body fluid sample from a patient”, “contacting said body fluid sample with the anti-glypican-1 antibodies, wherein the anti-glypican-1 antibodies are labeled, wherein binding of the anti-glypican-1 antibodies to soluble glypican-1 in the body fluid sample is detected via a technique selected from the group consisting of immunofluorescence, radiolabeling, immunoblotting, Western blotting, enzymelinked immunosorbent assay (ELISA), flow cytometry, immunoprecipitation, immunohistochemistry, biofilm test, affinity ring test, antibody array optical density test, and chemiluminescence”,  and “measuring the level of prostate-specific antigen (PSA) in a body fluid sample from the patient” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. For instance, Suhovskih et al (ISRN Oncol, 2013;680136, 1-9, 2013, IDS) disclose that the expression of glypican-1 is increased in prostate tumor tissue (page 4, 2nd column, 3rd paragraph; page 6, 1st column, 1st paragraph).   Rosen et al (US 2002/0151681, published 17 October 2002) disclose monoclonal antibodies to prostate tumor antigens such as that glycipan-1 (paragraphs 10, 34, 157-180 Table 1, page 22). Kleeff et al (J Clin Invest, 102:1662-1673, 1998, IDS) disclose that the expression of glypican-1 is increased in pancreatic tumor tissue (page 1662, 2nd column, 3rd paragraph).  Kleeff also disclose that glypican-1 is secreted from pancreatic cancer cells (page 1667, 2nd column). Matsuda et al (Cancer Res, 61:5562-5569, 2001, IDS) disclose that the expression of glypican-1 is increased in breast cancer cells (page 5564, 1st column to page 5565, 1st column; Figs 2-4). Matsuda also disclose that glypican-1 is secreted from breast cancer cells (Id).  Wang et al (US 2013/0224209 published 29 August 2013, filed 29 August 2013, IDS) disclose measuring glypican 3 and PSA levels in serum of patients with prostate cancer (paragraphs 26-28, 33, 77).  


	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to the method of claim 30, wherein the anti-glypican-1 antibodies do not comprise a light chain variable region comprising:
a complementarity determining region 1 (CDR1) comprising the amino acid sequence positions 48-58 of SEQ ID NO: 12;
a complementarity determining region 2 (CDR2) comprising the amino acid sequence positions 74-80 of SEQ ID NO: 12; and/or
a complementarity determining region 3 (CDR3) comprising the amino acid sequence positions 113-121 of SEQ ID NO: 12
The specification does not disclose any antibodies comprising only the light chain CDRs.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete set of heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Pascalis et al (Journal of Immunology, 2002, Vol. 169, pp. 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205, IDS), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  Holm et al (Molecular Immunology, 2007, Vol. 44, pp. 1075-1084, IDS) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  
It is unlikely that antibodies, which do not contain all of the specific heavy and light chain CDRs of the anti- antibody in their proper order and in the context of 
The specification does not provide adequate written description of the claimed genus of antibodies which specifically binds to anti-glypican-1 comprising only the light chain CDRs.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of antibodies which specifically binds to anti-glypican-1 comprising only the light chain CDRs.
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies which specifically binds to anti-glypican-1 comprising only light chain CDRs. The specification does not disclose any antibodies that only comprise only 3 CDRs and is capable of binding to glypican-1. 
The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). 
In this case, the specification does not appear to describe any antibodies that bind glypican-1 comprising only 3 CDRs of the light chain without also reciting the 3 
Thus, the specification does not provide an adequate written description of the genus of antibodies which specifically binds to glypican-1 comprising 3 CDRs from the light chain.  Applicants have not described the genus of anti- glypican-1 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
	Amending the claims to list all 6 CDRs by SEQ ID NOs. would overcome these rejections.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 30-42 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Suhovskih et al (ISRN Oncol, 2013;680136, 1-9, 2013, IDS, cited previously) and Rosen et al (US 2002/0151681, published 17 October 2002, cited previously) in view of Kleeff et al (J Clin Invest, 102:1662-1673, 1998, IDS, cited previously), Matsuda et al (Cancer Res, 61:5562-5569, 2001, IDS, cited previously) and Whipple et al (TheScientificWorldJournal, 8, 1250–1253, 2008, IDS).  
The claims are drawn to a method of detecting prostate cancer in a patient, the method comprising measuring the level of soluble glypican-1 in a body fluid sample from a patient and determining that said patient has prostate cancer based upon the level of soluble glypican-1 in the body fluid sample, wherein the measuring of soluble glypican-1 in the body fluid sample comprises contacting the body fluid sample with anti-glypican-1 antibodies.
Suhovskih disclose measuring glypican-1 in prostate tumor tissue (page 4, 2nd column, 3rd paragraph; page 6, 1st column, 1st paragraph). Suhovskih disclose that the expression of glypican-1 is increased in prostate tumor tissue (Id). Suhovskih disclose polyclonal anti- glypican-1 antibodies.
Cohen disclose prostate tumor antigens such as that glycipan-1 and monoclonal antibodies that bind glycipan-1 (paragraphs 10, 34, 157-180 Table 1, page 22).
Suhovskih does not specifically disclose measuring levels of glypican-1 in serum 
Kleeff et al disclose that the expression of glypican-1 is increased in pancreatic tumor tissue (page 1662, 2nd column, 3rd paragraph).  Kleeff also disclose that glypican-1 is secreted from pancreatic cancer cells (page 1667, 2nd column). 
Matsuda disclose that the expression of glypican-1 is increased in breast cancer cells (page 5564, 1st column to page 5565, 1st column; Figs 2-4). Matsuda also disclose that glypican-1 is secreted from breast cancer cells (Id).  
	One of ordinary skill in the art would have been motivated apply Kleeff and Matsuda’s disclosure that glypican-1 are secreted from cancer cells to Suhovskih and Cohen’s method for detecting higher level of expression of glypican-1 in prostate cancer tissue because Suhovskih, Kleeff and Matsuda all disclose that expression levels of glypican-1 are elevated in cancer tissues.  Furthermore, Whipple disclose that glypican-1 is shed into the tumor microenvironment by the cancer cells (page 1251, 1st prima facie obvious to combine Suhovskih and Cohen’s method for detecting higher level of expression of glypican-1 in prostate cancer tissue with Kleeff, Matsuda and Whipple’s disclosure that glypican-1 is secreted from cancer cells to have a method of detecting prostate cancer in a patient comprising measuring the level of soluble glypican-1 in a body fluid sample from a patient, comprising the steps of: (a) obtaining a body fluid sample from a patient; (b) contacting said body fluid sample with an anti-glypican-1 antibody; and (c) determining that said patient has prostate cancer based upon binding of said anti-glypican-1 antibody to said body fluid sample. 
As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. If any of these findings cannot be made, then this 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Given the disclosure that that the expression of glypican-1 is increased in prostate tumor tissue and the fact that glypican-1 has been demonstrated to be secreted from cancer cells, it would have been obvious to measure the levels of glypican-1 in bodily fluid from a patients with prostate cancer.  
One of ordinary skill in the art would have had a reasonable expectation of success given the role of glypican-1 in prostate cancer and the disclosure that glypican-1 is secreted from cancer cells.
With regards to the limitation, wherein said body fluid is selected from the group consisting of blood, serum, plasma, and urine, it would have been obvious to screen bodily fluids including blood, serum, plasma, and urine, given that these bodily fluids are routinely used to detect cancer biomarkers and given that Kleeff, Matsuda and Whipple’s disclosure that glypican-1 is secreted from cancer cells.
	With regards to the limitations “wherein a 50% or more increase in the anti-glypican-1 antibody binding to said body fluid sample over the level of anti-glypican-1 antibody binding of the control sample is indicative of prostate cancer” and “wherein a glypican-1 content higher than about 10 ng/ml in the body fluid sample is indicative of prostate cancer”, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.
 	

Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Suhovskih et al (ISRN Oncol, 2013;680136, 1-9, 2013, cited previously), Rosen et al (US 2002/0151681, published 17 October 2002, cited previously) in view of Kleeff et al .
The claims are drawn to a method of detecting prostate cancer in a patient, the method comprising measuring the level of soluble glypican-1 in a body fluid sample from a patient and determining that said patient has prostate cancer based upon the level of soluble glypican-1 in the body fluid sample, wherein the measuring of soluble glypican-1 in the body fluid sample comprises contacting the body fluid sample with anti-glypican-1 antibodies, further comprising: measuring the level of prostate-specific antigen (PSA) in a body fluid sample from the patient.
Neither Suhovskih, Rosen, Kleeff, Matsuda nor Whipple disclose measuring levels of PSA in patients with prostate cancer.
Wang disclose measuring glypican 3 and PSA levels in serum of patients with prostate cancer (paragraphs 26-28, 33, 77).  Wang disclose that the assayed level of GPR110 indicative of prostate or lung cancer is typically in the range of greater than about 1 ng/ml sample fluid. 
One of ordinary skill in the art would have been motivated to apply Wang’s measurement of PSA in a bodily fluid from a prostate cancer patient to Suhovskih, Rosen, Kleeff, Whipple and Matsuda’s method of detecting prostate cancer in a patient comprising measuring the level of soluble glypican-1 in a body fluid sample from a patient because Suhovskih disclose levels of PSA from the tested patients.
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made .  
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30, 31, 33-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,151,754. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of U.S. Patent No. 10,151,754 are drawn to method of detecting prostate cancer in a patient, the method comprising measuring the level of soluble glypican-1 in a body fluid sample from a patient and determining that said patient has prostate cancer based upon the level of soluble glypican-1 in the body fluid sample, wherein: the measuring of soluble glypican-1 in the body fluid sample comprises contacting the body fluid sample with a population of anti-glypican-1 antibodies, and the population of anti-glypican-1 antibodies comprise: (a) a heavy chain variable region comprising: a complementarity determining region 1 (CDR1) comprising the amino acid sequence positions 50-54 of SEQ ID NO: 10; a complementarity determining region 2 (CDR2) comprising the amino acid sequence positions 69-85 of SEQ ID NO: 10; a complementarity determining region 3 (CDR3) comprising the amino acid sequence positions 118-126 of SEQ ID NO: 10; and (b) a light chain variable region comprising: a complementarity determining region 1 (CDR1) comprising the amino acid sequence positions 44-54 of SEQ ID NO: 11; a complementarity determining region 2 (CDR2) comprising the amino acid sequence positions 70-76 of SEQ ID NO: 11; a complementarity determining region 3 (CDR3) comprising the amino acid sequence positions 109-117 of SEQ ID NO: 11.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALVORSON/Primary Examiner, Art Unit 1642